 
EXHIBIT 10.2 EMPLOYMENT AGREEMENT, DATED AS OF JUNE 16, 2009, BETWEEN REGISTRANT
AND CHERYL A. DRAGOO


 
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is dated as of June 16, 2009, by and between BOWL AMERICA
INCORPORATED, hereinafter called “Corporation”, and Cheryl A. Dragoo,
hereinafter called “Dragoo.”


WITNESSETH:


WHEREAS the parties desire to enter into a new Employment Contract to go into
effect on June 29, 2009; and


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:


1.           Corporation hereby employs Dragoo, and Dragoo hereby agrees to work
for Corporation for a term of one year commencing June 29, 2009, and expiring at
the end of Corporation’s next fiscal year on June 27, 2010.


2.           Dragoo shall serve as Controller, Chief Financial Officer and
Assistant Treasurer of the Corporation, performing the functions and duties
normally performed by a Controller, Chief Financial Officer and Assistant
Treasurer.


3.           Dragoo shall devote her full time and attention to the affairs of
the Corporation.


4.           The Corporation and Dragoo confirm that her current salary of
$151,424 shall continue in effect up to June 29, 2009, at which time Dragoo
shall be entitled by way of remuneration for her services the sum of $156,424
for the fiscal year of the Corporation commencing on June 29, 2009 and ending on
June 27, 2010, to be paid in bi-weekly installments.


5.           This Agreement is purely personal with Cheryl A. Dragoo and in the
event of her death or total disability during the contract period, this
Agreement shall terminate and the obligations of the Corporation to make any
payments shall cease.




BOWL AMERICA INCORPORATED
ATTEST:
   
By:  Leslie H. Goldberg
Michael T. Dick
President
Assistant Secretary
           
Cheryl A. Dragoo
 


 